COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 KRISTOPHER BLACK,
                                                  §             No. 08-19-00259-CR
                Appellant,
                                                  §               Appeal from the
 v.
                                                  §             390th District Court
 THE STATE OF TEXAS,
                                                  §           of Travis County, Texas
                Appellee.
                                                             (TC# D-1-DC-18-206551)

                                           JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect that Appellant was convicted by a jury after entering a

plea of not guilty. We therefore affirm the judgment of the trial court as reformed. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF SEPTEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.